DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The present office action is based upon the Applicant’s claims filed on 08/24/2022. Claims 1-4 are amended, Claims 5-6 are newly added claims, Claims 1-6 are pending in current application.
Claim objections have been withdrawn in view of amendments.
Drawing and Abstract objections have been withdrawn in view of amendments.
Claim rejections under 35 U.S.C. 112(b) have been withdrawn in view of amendments.
Claim interpretations under 35 U.S.C. 112(f), have been withdrawn in view of amendments.
Rejection under 35 U.S.C. 101 has been withdrawn in view of amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended to fix a minor issue as follows: 
Claim 1 has been amended.
IN THE CLAIMS
Claim 1.    (Currently Amended) A parking assistance apparatus comprising: 
cameras configured to obtain a surrounding image of a vehicle; 
a steering motor configured to change a steering angle of said vehicle, and 
an electronic [[a]] control unit, including at least one programmed processor and a memory, and configured to: 
store a boundary distance in said memory, said boundary distance being a configurable value that is changed by a driver of said vehicle; 
specify a target parking position based on said surrounding image; 
obtain a target travelling path from a present position of said vehicle to said target parking position, using said boundary distance stored in said memory, wherein the target travelling path is defined for said vehicle to move backward to reach said target parking position and said vehicle to move in a region on a side of said target parking position with respect to a travelling boundary line, said travelling boundary line being a straight line which is positioned in an area in front of said vehicle when said vehicle is located at said target parking position and is away from a reference position by said boundary distance stored in said memory, wherein said reference position is a position at a front end and at a center in a lateral direction of said vehicle when said vehicle is located in said target parking position; and 
execute a travelling assistance processing for controlling at least said steering motor in order to control said steering angle of said vehicle such that said vehicle moves along said target travelling path.  

ALLOWABLE SUBJECT MATTER
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, Satonaka et al. (JP2003/237511), Fukushige et al. (US 2020/0377088) and Inagaki et al. (JP 2016/124401) fail to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 1. Therefore, Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2-6 depend upon either directly or indirectly independent claim 1; therefore, these claims are also allowed by virtue of dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664